Citation Nr: 1757353	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-12 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of whether a substantive appeal was timely filed in response to a February 2014 statement of the case which denied entitlement to service connection for a right eye condition has been raised by the record by an April 2015 VA Form 9.  The issue of entitlement to service connection for dizzy spells has been raised by the record in a June 2015 Veteran statement.  The issue of entitlement to compensation under 38 U.S.C. § 1151 for loss of vision in the right eye has been raised by the record in a March 2016 Veteran statement and a March 2016 VA Form 9.  The issues of entitlement to service connection for malaria, double vision, and headaches have been raised in the record by a March 2016 VA Form 9.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates there may be outstanding relevant treatment records.  In an August 2014 VA Form 21-4142, the Veteran indicated he began receiving treatment from the Cincinnati VA Medical Center (VAMC) for his skin cancer in 1985.  Treatment records beginning in April 2003 indicate the Veteran enrolled at that time, however the evidentiary record does not indicate whether attempts have been made to obtain any Cincinnati VAMC treatment records dated prior to April 2003.  Further, the Veteran's Cincinnati VAMC treatment records dated in 2003 and 2004 indicate the Veteran may have received treatment from a private skin doctor.  Previously the Veteran only identified providers from the 1970s.  See August 2014 VA Form 21-4142.  On remand, the AOJ should undertake appropriate development to obtain any outstanding treatment records.

The Veteran's VA treatment records indicate he has been treated for basal cell carcinomas, melanoma, and keratoacanthoma or squamous cell carcinoma.  The Veteran contends his current skin cancer is related to his active duty service in the South Pacific because he worked on airplanes in the direct sun without a shirt all the time, and/or that his shirt came into contact with chemicals due to his attempts to prevent or remove grease from his fatigues.  See June 2015 Veteran statement; July 2014 informal claim.  The Veteran has stated a dermatologist said exposure to long periods in the sun at an early age cause skin cancer later in life.  See July 2014 claim.  The Veteran has also reported that DDT was sprayed almost every day he was stationed in the South Pacific.  See March 2016 Veteran statement.  

The Veteran's DD Form 214 and service treatment records confirm the Veteran served in the Philippines for eight months as an air crew chief, and indicate the Veteran's skin was noted to be fair.  See, e.g., October 1946 Chief Complaint - Condition on Admission (Tropical Service - 8 months, Philippines Islands); August 1946 Physical Examination (skin fair and pink).  The Veteran has submitted photographs he states were taken in the Philippines showing that most of the time he went without a shirt.  On remand, the AOJ should obtain a medical opinion to determine the nature and etiology of the Veteran's skin cancer, to include any relationship to his active duty service.




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private treatment relevant to his skin cancer claim.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from any non-VA skin doctor the Veteran saw while he lived in Ohio.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include any records from the Cincinnati VAMC dated from 1985 to April 2003, and any updated treatment records from May 2017 to the present.  All obtained records should be associated with the evidentiary record.  Archived records should be requested.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain a medical opinion from an appropriate examiner to determine the nature and etiology of the Veteran's skin cancer.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether an examination of the Veteran is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current skin cancer was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's contention in his July 2014 claim that a dermatologist has stated exposure to long periods in the sun at an early age cause skin cancer later in life.  The examiner should also specifically address the Veteran's service as an air crew chief in the Philippines, and the Veteran's contention that he worked on airplanes in the direct sun, and most of the time went without a shirt.  The examiner should note the August 1946 notation in the Veteran's service treatment records that his skin was fair and pink.

The examiner should also specifically discuss the Veteran's contention that his skin regularly came into contact with chemicals during service due to his attempts to prevent and/or remove grease from his fatigues, and that DDT was sprayed almost every day in the South Pacific.  See March 2016 Veteran statement; June 2015 Veteran statement.

The complete rationale for all opinions should be set forth.  

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

